Title: To Thomas Jefferson from Joel Barlow, 12 March 1798
From: Barlow, Joel
To: Jefferson, Thomas


          
            Dear Sir,
            Paris 12 March 1798—
          
          The extreme mortification with which I view the progress of a misintelligence between two nations that ought to cherish each other with peculiar symaphy has induced me to address to my Brother in law Mr. Baldwin my sentiments on that subject. But I am apprehensive that before my letter can arrive Congress will adjourn, & Baldwin be gone to Georgia. In that case the chance of its doing any good will be lost, as the present crisis of our affairs cannot continue long.
          For this reason I enclose a copy of it to you, trusting in your prudence to make such use of it only as may do the most good to the cause of truth, & the least mischief to me. The bluntness & severity with which I have delivered some of my sentiments, you will see, are not calculated for your eye, but for those of a more intimate friend.
          Permit me to thank you, as I sincerely do, for accepting the place of vice president. I know it must have been a sacrifice of feeling and of every personal consideration to the hope of rendering public service, at a time when I was afraid you had become quite discouraged.
          I am with great attachment & respect Dear Sir Your obet. Sert.—
          
            Joel Barlow
          
        